Citation Nr: 1446088	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, and from June 1977 to May 1996.  He died in October 2008.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified at a videoconference hearing at the RO in March 2013.   At that hearing, she submitted additional evidence, consisting of treatment records already considered by the RO and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).

In addition to the claims files, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with chronic lymphocytic leukemia (CLL) in July 2002 at the William Beaumont Medical Center (MC) at Fort Bliss in El Paso, Texas.  The Veteran died on October [redacted], 2008.  According to the Veteran's death certificate, the immediate cause of death was pneumonia of weeks duration due to CLL of years duration.  Anxiety was listed as a significant condition contributing to death but not resulting in the underlying cause of death.  

The appellant testified that the Veteran's CLL first manifested in service, as early as 1971.  She believes that the Veteran's in-service sinus problems, adenoid problems, bronchitis, and jaw problems were the first symptoms of CLL.  She essentially notes that the symptoms the Veteran had immediately prior to the diagnosis of CLL in 2002 were the same as he had in service.  In addition, the appellant seeks to attribute the onset of the Veteran's CLL to exposure to radiation in service while working as a crewmember with a Vulcan radar unit.  She also believes that he had to travel to exotic locations on secret missions, and may have contracted CLL in those locations.  She also notes that the Veteran was treated for anxiety in service and anxiety was listed as a significant condition contributing to death.  

Finally, she also believes that medical personnel at the William Beaumont MC were negligent, as the Veteran had CLL prior to 2002 but they failed to correctly diagnose the condition.  The William Beaumont MC may not be considered a VA facility over which the VA Secretary has jurisdiction for purposes of establishing entitlement to compensation under 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's death.  The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.

The opinion provider should opine as to:

a.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's CLL had its onset during his period of active duty service from November 1967 to November 1969, or from June 1977 to May 1996 or was otherwise related to a disease or injury during that period of service.  In rendering this opinion, he or she should comment on the conditions that the Veteran was treated in service and whether any of them were at least as likely as not (50 percent probability or more) a symptom of CLL, or whether it is at least as likely as not (50 percent probability or more) that microwave radiation from a radar unit caused the Veteran's CLL.  

b.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's CLL manifested to a compensable degree within a year of service discharge (from November 1969 to November 1970 or from May 1996 to May 1997).

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all causes of death listed on the Veteran's death certificates (i.e., pneumonia, CLL, and anxiety.)

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
2.  Thereafter, the RO must readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is readjudicated and remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

